DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 discloses having at least one communication interface configured for receiving at least one signal from at least one remote control device but the independent claim from which this claim depends already discloses at least one first communication interface configured for receiving at least one first signal from at least one remote control device making it unclear if these are the same interface or different interfaces and as such making the scope of the claim unascertainable.  For the purposes of examination claim 18 will be interpreted as having a second communication interface for receiving a second signal related to the fastener and claim 19 will be interpreted as having a third communication interface for receiving a third signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser (1841098), Daniels (5120254) and Nakanishi (2010/0304641).  Esser discloses a racer toy having at least one figurine in the form of an anthropomorphic figurine with a head, torso and appendages and at least one transportation device (Fig. 4), wherein a portion of the figurine in the form of arm and leg appendages is attached to the transportation device to place the figurine in a horizontal orientation by at least one fastener (32, 34, 38) that are configured to cause the figurine to detach from the transportation device in response to a trigger (44) actuated by distance (Fig. 5, page 1 line 70 – page 2 line 61).  The transportation device has a propulsion assembly with a motor for propelling the figurine in a motion (page 1 lines 31-100) that includes a first propulsion assembly (Fig. 2) coupled to a steering actuator (25) for moving the figurine through a plurality of positions in the horizontal orientation (Fig. 1) with a first truck (43) supporting a first axle (10) on which a first pair of wheels (6) are supported and that is operably connected to a first arm appendage portion of the figurine (Figs. 1 & 2, page 1 lines 54-60 & 84-86) and a second propulsion assembly including a second truck supporting a second axle (8) on which a second pair of wheels (6) are supported for rotation by the motor (12) using a drive mechanism (16, 18, 20) and controller (14) and that is operably connected to a second leg appendage portion of the figurine (Fig. 3) by the fastener (Fig. 4, page 1 line 11 - page 2 line 61).  An actuator (40, 48) is operationally coupled with the fastener for causing the figurine to become detached from the transportation device when activated by the trigger for movement in a motion without the transportation device (Fig. 5, page 1 line 70-page 2 line 61).  Esser discloses the basic inventive concept with the exception of the wheels being rotatably coupled to the axles and the racer toy having a battery power source for powering an electric motor of the propulsion assembly and including a first communication interface for receiving a first signal from a remote controller to operate the motor of the propulsion assembly.  Daniels discloses a wheeled toy having wheels (18) rotatably coupled to axles (16) for traveling over a surface (column 4 line 46 - column 5 line 33).  It would have been obvious to one of ordinary skill in the art to have the wheels of Esser rotatably coupled to the axles for the predictable result of enabling rotation thereof for movement of the toy over a surface.  Nakanishi discloses a racer toy with a horizontally oriented anthropomorphic figure attached to a transportation device (Figs. 1-4) that includes an electric motor with controller powered by a battery power source (paragraph 16) and a steering actuator attached to wheeled propulsion assemblies that are both communicatively coupled to a communication interface in the form of a receiver that receives signals form a remote-control device for operating the assemblies (paragraph 11).  Since both Esser and Nakanishi disclose toys having a figurine horizontally arranged on a transportation device, it would have been obvious to one of ordinary skill in the art to modify Esser with an electric motor powered by a battery and to include a communication interface for allowing remote control of figure steering movement and propulsion since applying modern electronics to older mechanical devices achieves the predictable result of providing enhanced control and functionality to a toy device.
Claim(s) 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser, Daniels and Nakanishi as applied above and further in view of Lorelli (2007/0167105).  Esser, Daniels and Nakanishi disclose the basic inventive concept with the exception of the fastener configured to cause detaching of the figurine based on the transportation device colliding with an object.  Lorelli discloses a remote controlled wheeled transportation device with a trigger (74) that is configured to respond to a collision to cause an object connected to the transportation device to detach therefrom (Figs. 3 & 4, paragraphs 42-46).  Since both Esser and Lorelli disclose transportation devices configured with triggers that will cause an element to detach from the transportation device, it would have been obvious to one of ordinary skill in the art to substitute or replace the distance trigger of Esser with the collision trigger of Lorelli for the predictable result of causing an element to detach in an interesting manner that is more realistic since it has a visible cause.
Claim(s) 9, 10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser, Daniels and Nakanishi as applied above for claims 1 and 13 and further in view of Stuckman (2009/0204276).  Esser, Daniels and Nakanishi disclose the basic inventive concept with the exception of including second and third communication interfaces for receiving respective signals related to actuating an actuator to detach the figurine and actuating the steering actuator.  Stuckman discloses a remote-control device configured to actuate an actuator to cause a fastener to release an object from the device (paragraph 38).  Since both Esser and Stuckman disclose transportation devices configured with triggers that will cause an element to detach from the transportation device, it would have been obvious to one of ordinary skill in the art to substitute or replace the distance trigger of Esser with the remote trigger of Stuckman for the predictable result of causing an element to detach in an interesting manner that gives a user more control over the operations of the device.  In regard to the number of communication interfaces and the positioning of the interfaces the examiner notes that such modifications would have involved a mere duplication of parts and a mere rearrangement of parts, respectively, both of which have been held to be obvious absent persuasive evidence that the claimed configuration is significant by providing a new or unexpected result.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 7, 9, 10, 13, 15, 16, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references since Esser only disclose a distance trigger to cause a figurine to be launched from a transportation device, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, substituting the distance trigger with other types of triggers known in the art would be an obvious modification since substituting known elements to achieve a predictable result has been held to be obvious and as such is knowledge generally available to one of ordinary skill in the art.  See In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711    
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711